Silverman, J. (dissenting).
I would confirm the determination of the State Commissioner of Social Services affirming the denial of allowance of payment for baby-sitters while petitioner was attending courses at Malcolm-King: Harlem College Extension. Petitioner and her two children are the recipients of aid in the category of aid to dependent children. The relevant regulation (18 NYCRR 416.2 [a] [2]) permits an allowance for day care for children while the parent is participating in a program of studies only if it is “an approved program of vocational training * * * which, for purposes of this section, includes enrollment in a two year undergraduate college program with a specific vocational objective. Under this requirement day care services shall be authorized only for the following training programs: * * * (ii) those undergraduate or community college programs with a specific vocational sequence leading to an associate degree or certificate of completion within a determined time frame which shall not exceed 30 consecutive calendar months”. Concededly the program the petitioner was pursuing was not “approved.” The determination of the agencies not to approve the program for the purposes of the regulation was not arbitrary or capricious. The program was required to be a program “of vocational training” with a “specific vocational objective,” a “specific vocational sequence.” The administrative agency has a- range of latitude as to the proper meaning and application of these definitions and as to what kind of program meets the requirement of the regulation. “It is well settled that the construction given statutes and regulations by the agency responsible for their administration, if not irrational or unreasonable, should be upheld.” (Matter of Howard v Wyman, 28 NY2d 434, 438.) The commissioner’s interpretation of “specific vocational objective” and “specific vocational sequence” was not irrational or unreasonable. The commissioner’s determination was based on substantial evidence. The record contained evidence about the nature of petitioner’s program, the degree to be awarded, the courses that petitioner was taking, and a letter from a “counselor” stating something about the college and that after graduation petitioner would “be prepared for paraprofessional work in educational institutions.” The commissioner decided that such a program did not come within the requirements of the regulation. Nor were the actions of the agencies procedurally unfair to petitioner. As early as October 3,1979 (before she had incurred an additional three semesters of babysitting liability) petitioner was explicitly told that the program was not approved. She was told that she would be responsible for the baby-sitting expenses from her educational stipend and that the agency would allow for this in computing her available resources to reduce her public assistance needs.* The city agency not having any success in getting petitioner to accept nonapproval, petitioner was advised to make a fair hearing application, which she did. Petitioner was told what the problem was. According to the city agency’s record, she was told on October 3, 1979 that the agency could not authorize baby-sitting fees for a person attending college without a vocational or technical certificate as a goal. Her own version was that at that time she was told, presumably as an example, “if I’m in school, then I’m supposed to be in typing. If I was a man, then I would be an auto mechanic.” She was given an opportunity to present evidence at the fair hearing, and she did present evidence at the fair hearing on this precise question, to wit, the evidence referred to above. Before the hearing, the city agency sent her copies of all the documents to be presented at the fair hearing. I do not think the agency was under a duty to tell petitioner to look for more evidence that might sustain a finding that her program of studies met the regulations when the nature of that program was already clear and there was no reason to believe that any *509evidence existed that would show the nature of the program to be something different from what it apparently was. And indeed, the only additional evidence that has been submitted to the court by petitioner, beyond what was submitted at the fair hearing •— particularly a list of the courses that she studied before she interrupted her studies for marriage and pregnancy — if anything, only strengthens the agency’s determination, the courses obviously not being vocational, most of them being such courses as American government, comparative civilization, English composition, mathematics, biology and history. The record and briefs before us indicate that petitioner obtained paraprofessional employment as an assistant teacher five months before she earned her degree, thus perhaps casting further doubt on the specific relationship between degree and job. It is, after all, the State and city Departments of Social Services and not the courts which have responsibility for administration of the State’s public assistance program. I do not think there has been such a gross departure from the proper administration of the program as to warrant judicial interference in this case. Finally, I note the extraordinary fact that petitioner has been fortunate enough to be able to find baby-sitters who are willing to render services without receiving a penny of payment for three semesters after the agency said it would not pay them, in the apparent hope that the agency would be overruled. That, however, is a matter which will presumably be considered by the agency, if and when it becomes necessary to determine the amount of an allowance for baby-sitting services.

 Can it be that the dispute is only as to which public budget shall ultimately bear this expense, i.e., child care or other form of public aid?